—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered October 13, 1999, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion was properly granted since plaintiffs failed to submit competent evidence that defendant had either actual or constructive notice of the alleged hazard, i.e., creamy perfume on the floor of its cosmetics department, prior to plaintiff’s alleged slip and fall. Alleged statements by unidentified employees of defendant purportedly made to plaintiff, that they had seen the foreign substance on the floor prior to the incident and had asked someone to clean it up, were not competent evidence to defeat defendant’s summary judgment motion since, inter alia, the alleged statements were not shown to have been made within the scope of the employees’ authority (see, Loschiavo v Port Auth., 58 NY2d 1040, 1041; Cassanova v General Cinema Corp., 237 AD2d 155). Concur — Sullivan, P. J., Nardelli, Williams, Tom and Friedman, JJ.